ITEMID: 001-100440
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF TAYLAN AND OTHERS v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: Françoise Tulkens;Ireneu Cabral Barreto;Kristina Pardalos;Nona Tsotsoria
TEXT: 4. The applicant worked for a Turkish company in Libya between 1992 and 1994. Following the termination of his contract by the company the applicant brought civil proceedings before the Libyan courts and requested compensation. On 3 October 1995 the Libyan courts partially awarded the applicant's claims. Upon his return to Turkey the applicant brought the following proceedings before the Turkish courts.
5. Without specifying before which court, the applicant stated that he instituted domestic proceedings on 29 April 1998 for the recognition of the Libyan court order. According to the applicant, these proceedings had later been abrogated. The applicant did not present any document regarding these proceedings.
6. On 20 October 1998 the applicant instituted proceedings before the Üsküdar 3rd Civil Court requesting the recognition of the Libyan court order. On 24 March 1999 the Üsküdar 3rd Civil Court rejected the applicant's request. The applicant appealed and on 4 October 1999 the Court of Cassation quashed the decision on the ground that the first instance court did not have jurisdiction. On 29 February 2000 the Court of Cassation further rejected the rectification request. On 29 March 2001 the Üsküdar 3rd Civil Court issued a decision of non-jurisdiction.
7. On 9 April 2001 the applicant requested the proceedings to be referred to the competent labour court. On 10 October 2002 the Istanbul 5th Labour Court held that the case before it concerned the recognition of the Libyan court order, the contents of which were the subject matter of the proceedings pending before the Istanbul 4th Labour Court that the applicant had introduced separately on 20 December 2000. Therefore there was no need to continue the proceedings. The applicant appealed. On 18 September 2003 the Court of Cassation upheld the judgment.
8. On 20 December 2000 the applicant initiated proceedings before the Istanbul 4th Labour Court and requested compensation for the same period that had been examined and concluded by the Libyan court as well as a number of other damages. After holding 24 hearings the Istanbul 4th Labour Court partially awarded the applicant on 31 May 2007. The applicant appealed. The Court of Cassation upheld the judgment on 17 February 2009.
9. The applicant also instituted proceedings before the İstanbul 6th Labour Court against the Libyan company and requested the payment of five months' salary. These proceedings which started on 22 April 1999 ended on 5 April 2001 when the court partially upheld the applicant's request. The applicant appealed and the Court of Cassation upheld the judgment on 16 October 2001. The sum awarded was paid to the applicant.
10. In 1986 the applicants brought proceedings before the Çatalca Civil Court and requested additional compensation for their property that had been expropriated. Claiming that the additional compensation amount to be awarded by the court would not have met their actual loss, the applicants later stopped pursuing their case and on 11 August 1994 the court decided not to continue the proceedings. On 9 December 1997 the applicants initiated proceedings before the Büyükçekmece Civil Court and requested determination of the value of the expropriated property and their damages due to the expropriation. The court issued a decision of non-jurisdiction on the ground that the proceedings should have been instituted before the competent administrative court. The applicants' appeal was further dismissed by the Court of Cassation on 12 April 1999.
11. Consequently, the applicants instituted damage proceedings on 21 July 1999 before the Istanbul Administrative Court. On 14 February 2002 the Istanbul Administrative Court dismissed the applicants' claims. Referring to the previous proceedings before the Çatalca Civil Court which the applicants had stopped pursuing, the court declared that the State could not be held liable for the applicants' omission in not following the judicial procedure in due time. The applicants' appeal and rectification requests were rejected by the Council of State on 17 February 2004 and 28 March 2005 respectively.
12. On 11 December 2002 criminal proceedings were initiated against the applicant and six others who were allegedly involved in a bribery and forgery incident. On 22 October 2003, 12 May 2006 and 24 June 2008 the Çankırı Assize Court convicted the applicant as charged. The Court of Cassation quashed these judgments on 22 February 2005, 16 May 2007 and 16 July 2009. According to the information submitted by the applicant, the proceedings are still pending before domestic courts.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
